EXHIBIT 10.5




SEVENTH MORTGAGE LOAN MODIFICATION AGREEMENT

        THIS SEVENTH MORTGAGE LOAN MODIFICATION AGREEMENT (the “Agreement”) is
entered into as of the 18th day of August, 2009 by and among NATIONAL CITY BANK,
a national banking association, successor by merger with The Provident Bank, One
East Fourth Street, Cincinnati, Ohio 45202 (the “Lender”), NTS/VIRGINIA
DEVELOPMENT COMPANY (“NTS/Virginia”), a Virginia corporation, and NTS/LAKE
FOREST II RESIDENTIAL CORPORATION, a Kentucky corporation (“NTS/Lake Forest II”;
NTS/Virginia and NTS/Lake Forest II are sometimes hereinafter collectively
referred to as the “Borrowers”), ORLANDO LAKE FOREST JOINT VENTURE, a Florida
general partnership “Orlando Lake Forest”), NTS MORTGAGE INCOME FUND, a Delaware
corporation and NTS GUARANTY CORPORATION, a Kentucky corporation (collectively,
the “Guarantors”).

RECITALS:

        A.      Borrowers, Orlando Lake Forest and/or the Guarantors have issued
and delivered to Lender the following loan agreements, promissory notes and
security documents:

        (1)        Amended and Restated Development and Construction Loan
Agreement among Lender, Borrowers and Guarantors dated October 31, 2000 (“Loan
Agreement”);


        (2)        $18,000,000.00 Revolving Promissory Note Construction
Mortgage Loan made by Borrowers and Guarantors payable to the order of Lender
dated October 31, 2000, which consolidates the Loans referenced in Sections 6
and 8 below (“Revolving Note”);


        (3)        Guaranty Agreement made by NTS Mortgage Income Fund in favor
of Lender dated October 31, 2000;


        (4)        Stock Pledge Agreement by NTS Mortgage Income Fund in favor
of Lender pledging its one hundred percent (100%) ownership in the capital stock
of NTS/Lake Forest II to Lender dated October 31, 2000;


        (5)        Amendment to Stock Pledge Agreement by NTS Mortgage Income
Fund in favor of Lender pledging its one hundred percent (100%) ownership in the
capital stock of NTS/Virginia to Lender dated October 31, 2000;


        (6)        Development and Construction Loan dated December 30, 1997
which evidences a Ten Million Seven Hundred Thousand and 00/100 Dollar
($10,700,000.00) loan made by Lender to NTS/Virginia Development Company which
is now consolidated under the Revolving Note. Such loan is secured by the
following:


        (a)        Credit Line Deed of Trust and Security Agreement dated
December 30, 1997 made by Borrower, NTS/Virginia Development Corporation in
favor of Phillip Sasser, Jr. and James E. Jarrell, III, as Trustees for the
benefit of Lender, of record in Deed Book 1521, Page 447 in the office of the


--------------------------------------------------------------------------------

Spotsylvania County Recorder’s Office, as amended on October 31, 2000 in Deed
Book 1874, Page 355 in the Spotsylvania County Recorder’s Office (as modified in
Items 9, 12, 14, 17, and 20, the “Deed of Trust”), which encumbers the real
property more fully described in Exhibit A (“Fawn Lake Property”);


        (b)        Conditional Assignment of Leases, Rents, Contracts, Income
and Proceeds dated December 30, 1997 made by the Borrower in favor of Lender, of
record in Deed Book 1521, Page 501 in the Spotsylvania County Recorder’s Office,
as amended on October 31, 2000 in Deed Book 1874, Page 362, Spotsylvania County
Recorder’s Office; and


        (c)        UCC-1 Financing Statements of record in Spotsylvania County
Recorder’s Office.


        (7)        Environmental Indemnity Agreement between Lender and
NTS/Virginia dated October 31, 2000;


        (8)        Environmental Indemnity Agreement between Lender and NTS/Lake
Forest II dated October 31, 2000;


        (9)        Mortgage Loan Modification Agreement between Lender and
Borrowers dated May 16, 2003 and recorded on July 1, 2003 as Instrument
200300025884 in the Clerks office of the Circuit Court of Spotsylvania County,
Virginia;


        (10)       Second Amended and Restated Revolving Promissory Note dated
May 16, 2003 granted by Borrowers to Lender in the principal amount of Twelve
Million and 00/100 Dollars ($12,000,000.00) (“Second Amended Note”);


        (11)       [INTENTIONALLY LEFT BLANK]


        (12)       Second Mortgage Loan Modification Agreement between Lender
and Borrowers dated June 22, 2004 and recorded on July 12, 2004 as Instrument
LR200400026770 in the Clerks office of the Circuit Court of Spotsylvania County,
Virginia;


        (13)       Third Amended and Restated Revolving Promissory Note dated
June 22, 2004 granted by Borrowers to Lender in the maximum amount of available
credit of Eight Million and 00/100 Dollars ($8,000,000.00) (“Third Amended
Note”);


        (14)       Third Mortgage Loan Modification Agreement between Lender and
Borrowers dated April 20, 2005 and recorded on May 16, 2005 as Instrument
200500018730 in the Clerks office of the Circuit Court of Spotsylvania County,
Virginia;


        (15)       Fourth Amended and Restated Revolving Promissory Note dated
April 20, 2005 granted by Borrowers to Lender in the maximum amount of available
credit of Five Million and 00/100 Dollars ($5,000,000.00) (“Fourth Amended
Note”);


-2-

--------------------------------------------------------------------------------

        (16)       Fifth Amended and Restated Revolving Promissory Note dated
October 24, 2007 granted by Borrowers to Lender in the maximum amount of
available credit of Seven Million Five Hundred Thousand and 00/100 Dollars
($7,500,000.00) (“Fifth Amended Note”);


        (17)       Fourth Mortgage Loan Modification Agreement between Lender,
Borrower, Orlando Lake Forest and Guarantor dated October 24, 2007 and recorded
December 13, 2007 as Instrument No. LR200700033396 in the Clerk’s Office of
Spotsylvania County, Virginia;


        (18)       Unrecorded Open End Mortgage, Security Agreement and
Assignment of Rents and Leases dated October 24, 2007, granted by Orlando Lake
Forest in favor of Lender, encumbering land more particularly described in
Exhibit B (“Additional Property”) located in Seminole County, Florida
(“Additional Mortgage”);


        (19)       Unrecorded Assignment of Contracts and Income dated October
24, 2007, granted by Orlando Lake Forest in favor of Lender ("Additional
Assignment");


        (20)       Fifth Mortgage Loan Modification Agreement between Lender,
Borrower, Orlando Lake Forest and Guarantor dated May 19, 2008 and recorded June
12, 2008 as Instrument No. LR200800012251 in the Clerk’s Office of Spotsylvania
County, Virginia;


        (21)       Sixth Mortgage Loan Modification Agreement between Lender,
Borrower, Orlando Lake Forest and Guarantors dated September 1, 2008 and
recorded September 29, 2008 as Instrument No. 20080009584 in the Clerk’s Office
of Spotsylvania County, Virginia; and


        (22)       Sixth Amended and Restated Promissory Note dated September 1,
2008 granted by Borrowers to Lender in the principal amount of Seven Million
Three Hundred Fifty-Two Thousand And 00/100 Dollars ($7,352,000.00) (“Sixth
Amended Note”), which Sixth Amended Note has a current outstanding balance in
the amount of Five Million Seven Hundred Ninety-Nine Thousand Four Hundred
Sixty-Eight and 00/100 Dollars ($5,799,468.00);


        (23)       Unconditional and Continuing Guaranty granted by NTS Guaranty
Corporation dated September 1, 2008;


        (24)       Promissory Note Modification Agreement dated November 21,
2008 between Borrowers, Guarantors and Lender;


        (25)       Promissory Note Modification Agreement dated April 15, 2009
between Borrowers, Guarantors and Lender; and


        (26)       Promissory Note Modification Agreement dated May 15, 2009
between Borrowers, Guarantors and Lender.


        Items (2), (10), (13), (15), (16) and (22) are hereinafter referred to
as the “Notes”. Items (1) through (26) are hereinafter referred to as the “Loan
Documents.”

-3-

--------------------------------------------------------------------------------

        B.     The above described indebtedness, as evidenced by the Notes and
all additional sums due under the Loan Documents, remains unpaid and Borrowers
have requested and Lender has agreed to the rearrangement of the terms of such
indebtedness (the “Indebtedness”) to extend the maturity date of the Notes, to
amend the interest rate thereunder, to approve the availability thereunder in
the amount of One Million and 00/100 Dollars ($1,000,000.00), to add additional
collateral as security for the Notes, to amend the release prices under the Loan
Documents and to add or amend certain covenants to the Loan Documents, which
modifications shall occur upon Borrowers’ compliance with the provisions set
forth herein.

        NOW, THEREFORE, in consideration of the mutual promises made herein, the
benefits accruing to the parties herein and the obligations assumed hereunder,
the parties agree that the Loan shall remain outstanding and the terms of such
Indebtedness shall be amended as set forth below:

        (1)        Amendment to the Notes.


        (a)        The Notes shall be amended and restated in their entirety to
extend the maturity date, to amend the interest rate thereunder, to add
availability thereunder in the amount of One Million and 00/100 Dollars
($1,000,000.00), and to provide for certain covenants, representations and
warranties of Borrowers, as more fully defined in and pursuant to a Seventh
Amended and Restated Promissory Note dated of even date herewith (“Restated
Note”). The Restated Note shall not constitute a repayment or satisfaction of
the Indebtedness evidenced by the Notes, which for all purposes hereunder shall
remain outstanding from December 30, 1997, January 6, 1998, October 31, 2000,
May 16, 2003, June 22, 2004, April 20, 2005, October 24, 2007, September 1,
2008, November 21, 2008, April 15, 2009 and May 15, 2009, respectively.


        (b)        The parties agree that any reference in the Notes to a
principal repayment in the amount of Two Million and 00/100 Dollars
($2,000,000.00) shall be deleted in its entirety.


                (2)      Amendment to Deed of Trust and Other Loan Documents.
The Deed of Trust and other Loan Documents shall be amended to reflect the
extension of the maturity date as set forth in the Restated Note to September 1,
2010. The Deed of Trust and other Loan Documents shall continue to secure the
indebtedness under the Notes, as now evidenced by the Restated Note which
evidences an outstanding principal amount of Five Million Seven Hundred
Ninety-Nine Thousand Four Hundred Sixty-Eight and 00/100 Dollars ($5,799,468.00)
and additional availability thereunder of One Million and 00/100 Dollars
($1,000,000.00) for a total maximum amount of available credit of Six Million
Seven Hundred Ninety-Nine Thousand Four Hundred Sixty-Eight and 00/100 Dollars
($6,799,468.00) and accordingly, NTS/Virginia hereby continues to grant,
mortgage and convey the property as described in the Deed of Trust (except as
may have been previously released), to Lender as security for the Restated Note
and the other obligations of Borrowers under the Loan Documents, subject in all
respects to the terms of the Deed of Trust and other Loan Documents.

-4-

--------------------------------------------------------------------------------

        Borrowers further represent and warrant that in addition to the Notes
and the Restated Note, the Deed of Trust shall secure any and all obligations
and liabilities of Borrowers to Lender, or any affiliate of Lender, whether
absolute or contingent, whether now existing or hereafter created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) under: (i) any agreement, device or
arrangement designed to protect Borrowers from fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency exchange agreements, forward currency
exchange agreements, interest rate caps, collars or floors, forward rate
currency or interest rate options, puts, warrants, swaps, swaptions, U.S.
Treasury locks and U.S. Treasury options; (ii) any other interest rate hedging
transactions, such as, but not limited to, managing the Borrowers’ interest rate
risk associated with any pending or potential capital market transactions such
as fixed rate bond issues; (iii) any and all cancellations, buybacks, reversals,
terminations or assignments of any of the foregoing; and (iv) all other
obligations of Borrowers under the Deed of Trust.

                (3)      Grant of Additional Deed of Trust. As additional
collateral for the Restated Note and Loan Documents, Borrowers shall grant to
Lender a mortgage on the golf course and club house property located at Fawn
Lake Country Club and on 36 acres of commercial frontage located in the Fawn
Lake community and more particularly described on Exhibit C hereto (“Fawn Lake
Golf Course Property”) pursuant to a Deed of Trust, Assignment and Security
Agreement dated of even date herewith (“Additional Deed of Trust”).

                (4)      Cross-Collateralization/Cross-Default. As additional
security for the Restated Note and Loan Documents, Borrowers agree that the
Indebtedness shall be cross-defaulted and cross-collateralized with that certain
loan from Lender to Borrowers in the amount of One Million Three Hundred
Eighty-Five Thousand Five Hundred Forty-Four and 00/100 Dollars ($1,385,544.00)
dated of even date herewith (“2009 Lot Development Loan”), which 2009 Lot
Development Loan, when referenced in connection with the Loan described herein,
shall be referred to as the “Loans”). Accordingly, Borrowers covenant and agree
with Lender as follows:

        (a)        Cross-Collateralization. The Loans shall be
cross-collateralized as of the effective date of this Agreement and accordingly,
Borrowers hereby grant and mortgage the Fawn Lake Property and the Fawn Lake
Golf Course Property and Orlando Lake Forest grants the Additional Property to
Lender under the terms of the Deed of Trust, Additional Deed of Trust and
Additional Mortgage and all other collateral securing the Loans shall secure all
of the Loans and all obligations under the Loan Documents and the documents
evidencing and securing the 2009 Lot Development Loan.


        (b)        Cross-Default. That upon the occurrence of an Event of
Default as defined in the Deed of Trust, Additional Deed of Trust and Additional
Mortgage or any of the other Loan Documents and the documents evidencing and
securing the 2009 Lot Development Loan, Lender may, at its option and in its
sole and absolute discretion, but only after the giving of written notice and
the passage of the cure period as provided in such Loan Documents and the
documents evidencing and securing the 2009 Lot Development Loan, declare an
Event of


-5-

--------------------------------------------------------------------------------

Default under all of the Loans and exercise any and all remedies available upon
the occurrence of an Event of Default as provided in the Deed of Trust,
Additional Deed of Trust and Additional Mortgage or in any other Loan Documents
and the documents evidencing and securing the 2009 Lot Development Loan. Such
remedies include, without limitation, the right to declare the entire aggregate
balance of principal, accrued interest, and other charges then outstanding under
any one or all of the Loans immediately due and payable and the right to
foreclose the Deed of Trust, Additional Deed of Trust and Additional Mortgage
and repossess any other collateral securing the Loans. Lender’s remedies shall
be cumulative, concurrent, and nonexclusive and may be pursued against Borrowers
or any collateral for the Loans, including the Fawn Lake Property, the Fawn Lake
Golf Course Property and the Additional Property or any parcel or parcels
thereof.


                (5)      Amendment to Additional Mortgage. The parties agree
that the Additional Mortgage shall be amended to reduce the amount of the
Additional Mortgage to Five Million and 00/100 Dollars ($5,000,000.00) and that
the Additional Mortgage shall now be recorded with the Seminole County, Florida
recorder’s office. Orlando Lake Forest hereby continues to grant, mortgage and
convey to Lender the Additional Property as set forth in the Additional
Mortgage.

                (6)      Property Release. Borrowers and Lender agree that any
prior release prices set forth in the Loan Documents shall be deleted in their
entirety and Lender agrees to release acreage from each section of the property
subject to the lien of the Deed of Trust as shall be negotiated between
Borrowers and Lender on a case by case basis.

                (7)      Financial Reporting. Notwithstanding anything to the
contrary contained in the Loan Documents, NTS Mortgage Insurance Fund shall
provide financial information to Lender in accordance with the “agreed upon
procedures” (“AVP”) standards, as more fully set forth in Section 4.11 of the
Loan Disbursing Agreement entered into by Borrowers and Lender in connection
with the 2009 Lot Development Loan and NTS Mortgage Income Fund will not be
obligated to provide audited statements.

                (8)      Consent of Guarantors. The Guarantors consent to the
foregoing modifications and agree that nothing contained herein shall impair
their liability under the Guaranties, which now guarantee the repayment of the
Restated Note and other sums due under the Loan Documents and all accrued
interest and costs of collection, as more fully set forth in such Guaranties,
which Guaranties continues in full force and effect.

                (9)      Conditions Precedent. Prior to the issuance of the
Restated Note as provided above, Borrowers shall deliver to Lender the following
items:

        (a)        Lender’s extension fee of Thirty-Three Thousand Nine Hundred
Ninety-Eight and 00/100 Dollars ($33,998.00), Lender’s legal fees and title
fees, and other out-of-pocket expenses in connection with the modification
contained herein;


-6-

--------------------------------------------------------------------------------

        (b)        authorizing resolutions from Borrowers and Guarantors
authorizing the modifications and authorizing the execution of the Restated
Note, the Additional Deed of Trust and the Cross-Default Agreement as stated
above; and


        (c)       Borrowers agree that the deposit accounts of the Fawn Lake
Community Association (including but not limited to, the streets and the annual
dues account) will continue to be maintained at Lender during the life of the
loan described herein. Borrowers acknowledge that these accounts will have a
balance of between One Million and 00/100 Dollars ($1,000,000.00) – Two Million
and 00/100 Dollars ($2,000,000.00).


        (d)        Borrowers agree to continue to provide a $300,000 Letter of
Credit naming Lender as beneficiary to guarantee the Borrowers’ commitment to
pay interest on the Indebtedness.


                (10)      No Other Changes. All of the terms and conditions
contained in the Notes, Deed of Trust and all other Loan Documents, except as
modified by this Agreement, the Restated Note and the Additional Deed of Trust,
shall remain unchanged, unimpaired and in full force and effect. This Agreement,
the Restated Note and the Additional Deed of Trust are hereby made a part of the
original documents evidencing and securing the Indebtedness as completely as if
incorporated verbatim therein.

                (11)      Covenants and Representations.

        (a)       Borrowers acknowledge and unconditionally promise to pay the
entire Indebtedness as set forth in the Restated Note and in the original and
amended instruments evidencing and securing the Indebtedness.


        (b)       Borrowers and Lender agree that the entire Indebtedness, as
evidenced by the Restated Note, shall be secured by the Deed of Trust, as
amended, the Additional Mortgage, as amended, the Additional Deed of Trust and
the other Loan Documents, as amended, and the parties agree and acknowledge that
this Agreement is made in reliance upon the security of such Deed of Trust,
Additional Mortgage, Additional Deed of Trust, and other Loan Documents, as
amended.


        (c)       NTS/Virginia represents and warrants that it is the true and
lawful owner of the land, as described in the Third Mortgage Loan Modification
Agreement set forth in Section A(14) of the Recitals hereof (except as may have
been previously released), in the Fawn Lake Project located in Spotsylvania
County, Virginia (“Fawn Lake Project”), subject to the Deed of Trust and that
the Deed of Trust will be maintained as a valid first lien on the Land in the
Fawn Lake Project, in each case subject to the on-going quiet title action filed
by Chicago Title Insurance Corporation on behalf of NTS/Virginia Development
Company for the 48 acres of timbered land at Fawn Lake.


-7-

--------------------------------------------------------------------------------

        (d)        NTS/Virginia represents and warrants that it is the true and
lawful owner of the Property subject to the Additional Deed of Trust and that
the Additional Deed of Trust is and will be maintained as a valid first mortgage
lien on the property encumbered thereby.


        (e)        Orlando Lake Forest represents and warrants that it is the
true and lawful owner of the property subject to the Additional Mortgage and
that the Additional Mortgage, as amended, is and will be maintained as a valid
first mortgage lien on the property encumbered thereby.


        (f)        Borrowers reaffirm all covenants and representations set
forth in the Restated Note, Deed of Trust, as amended, and other Loan Documents,
as amended, as if such covenants and representations were made as of the date
hereof.


        (f)               Borrowers represent and warrant that Borrowers have no
claims, counterclaims, setoffs, actions or causes of actions, damages or
liabilities of any kind or nature whatsoever whether at law or in equity, in
contract or in tort, whether now accrued or hereafter maturing (collectively,
“Claims”) against Lender, its direct or indirect parent corporation or any
direct or indirect affiliates of such parent corporation, or any of the
foregoing’s respective directors, officers, employees, agents, attorneys and
legal representatives, or the heirs, administrators, successors or assigns of
any of them (collectively, “Lender Parties”) that directly or indirectly arise
out of, are based upon or are in any manner connected with any Prior Related
Event. As an inducement to Lender to enter into this Agreement, Borrowers on
behalf of each of them, and all of their respective successors and assigns
hereby knowingly and voluntarily release and discharge all Lender Parties from
any and all Claims, whether known or unknown, that directly or indirectly arise
out of, are based upon or are in any manner connected with any Prior Related
Event. As used herein, the term “Prior Related Event” means any transaction,
event, circumstance, action, failure to act, occurrence of any sort or type,
whether known or unknown, which occurred, existed, was taken, permitted or begun
at any time prior to the Effective Date or occurred, existed, was taken, was
permitted or begun in accordance with, pursuant to or by virtue of any of the
terms of the Loan Documents or any documents executed in connection with the
Loan Documents or which was related to or connected in any manner, directly or
indirectly to the extension of credit represented by the Loan Documents.


                (12)     Miscellaneous. This Agreement and the rights and
obligations of the parties hereunder shall be governed by and construed under
the laws of the jurisdictions set forth in the underlying loan documents, as
applicable. This Agreement shall inure to the benefit of and be binding on the
respective heirs, executors, administrators, successors and assigns of the
parties hereto.

-8-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have signed this Agreement as of the
date first above written.

LENDER:

NATIONAL CITY BANK

By: /s/ Brent E. Johnson
——————————————
Brent E. Johnson,
Senior Vice President



STATE OF OHIO ) ) SS: COUNTY OF HAMILTON )

        The foregoing instrument was acknowledged before me this 13th day of
August, 2009, by Brent E. Johnson, Senior Vice President of National City Bank,
a national banking association on behalf of the banking association.

        My commission expires:    5-31-2011   


(SEAL) /s/ Cynthia A. Strathmann           Notary Public


-9-

--------------------------------------------------------------------------------

BORROWERS:

NTS/VIRGINIA DEVELOPMENT COMPANY,
a Virginia corporation

By: /s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: SVP



COMMONWEALTH OF KENTUCKY ) ) SS: COUNTY OF JEFFERSON )

        The foregoing instrument was acknowledged before me this 18th day of
August, 2009, by Neil A. Mitchell, Senior Vice Pres of NTS/Virginia Development
Company, a Virginia corporation, for and on behalf of said corporation.

        My commission expires:    April 27, 2010   


(SEAL) /s/ Susan M. Howard           NOTARY PUBLIC


-10-

--------------------------------------------------------------------------------

NTS/LAKE FOREST II RESIDENTIAL
CORPORATION, a Kentucky corporation

By: /s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: SVP



COMMONWEALTH OF KENTUCKY ) ) SS: COUNTY OF JEFFERSON )

        The foregoing instrument was acknowledged before me this 18th day of
August, 2009, by Neil A. Mitchell, Senior Vice President of NTS/Lake Forest II
Residential Corporation, a Kentucky corporation, for and on behalf of said
corporation.

        My commission expires:    April 27, 2010   


(SEAL) /s/ Susan M. Howard           NOTARY PUBLIC


-11-

--------------------------------------------------------------------------------

ORLANDO LAKE FOREST:

        Signed, sealed and delivered in the presence of:

ORLANDO LAKE FOREST JOINT
VENTURE, a Florida general partnership

By:    Orlando Lake Forest, Inc. a Florida
          corporation, Managing General Partner

          By: /s/ Neil A. Mitchell
          ——————————————
          Name: Neil A. Mitchell
          Title: SVP



COMMONWEALTH OF KENTUCKY ) ) SS: COUNTY OF JEFFERSON )

        The foregoing instrument was acknowledged before me this 18th day of
August, 2009, by Neil A. Mitchell, Senior Vice President of Orlando Lake Forest,
Inc., a Florida corporation, Managing General Partner of Orlando Lake Forest
Joint Venture, a Florida general partnership, on behalf of the partnership, He
is personally known to me and did not take an oath.

(SEAL) /s/ Susan M. Howard           NOTARY PUBLIC   My commission expires:
   April 27, 2010   


-12-

--------------------------------------------------------------------------------

GUARANTORS:

NTS MORTGAGE INCOME FUND,
a Delaware corporation

By: /s/ Brian F. Lavin
——————————————
Name: Brian F. Lavin
Title: President



COMMONWEALTH OF KENTUCKY ) ) SS: COUNTY OF JEFFERSON )

        The foregoing instrument was acknowledged before me this 18th day of
August, 2009, by Brian F. Lavin, President of NTS Mortgage Incomd Fund, a
Delaware corporation, on behalf of said corporation.

        My commission expires:    April 27, 2010   


(SEAL) /s/ Susan M. Howard           NOTARY PUBLIC


-13-

--------------------------------------------------------------------------------

NTS GUARANTY CORPORATION,
a Kentucky corporation

By: /s/ Brian F. Lavin
——————————————
Name: Brian F. Lavin
Title: President



COMMONWEALTH OF KENTUCKY ) ) SS: COUNTY OF JEFFERSON )

        The foregoing instrument was acknowledged before me this 18th day of
August, 2009, by Brian F. Lavin, President of NTS Guaranty Corporation, a
Kentucky corporation, on behalf of said corporation.

        My commission expires:    April 27, 2010   


(SEAL) /s/ Susan M. Howard           NOTARY PUBLIC


This Instrument Prepared by:

Mark J. Weber
Keating, Muething & Klekamp PLL
One East Fourth Street #1400
Cincinnati, Ohio 45202

-13-